IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-40245
                          Summary Calendar



                             RAUL LIRA,

                                          Plaintiff-Appellant,

                               versus

                KERRY BIRDWELL, School Principal;
              BILLIE FITTS, Vocational Instructor;
                  J. BULLOCK, School Counselor;
         ROBERT HERRERA, Assistant Warden, Michael Unit;
                   MIKE MORROW, Superintendent,

                                          Defendants-Appellees.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:99-CV-590
                        - - - - - - - - - -
                         September 28, 2000


Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*



     Raul Lira appeals the dismissal of his 42 U.S.C. § 1983 civil

rights complaint, which was dismissed as frivolous and for failure

to state a claim upon which relief may be granted.     See 28 U.S.C.

§ 1915A(b).    Lira alleged that the defendants wrongfully removed

him from his prison job, denied him admission to a vocational


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                    No. 00-40245
                                         -2-

training program, and denied him parole eligibility.                Lira argues

that the district court used the wrong legal standard.                 He asserts

that his claims arise under the Fourteenth Amendment Equal Protec-

tion    and    Due    Process   Clauses    rather    than   under   the    Eighth

Amendment.       He reasserts that his parole eligibility has been

adversely affected because the defendants denied him access to

vocational training.

       Lira has filed a motion to supplement the record.            This motion

is DENIED.       See United States v. Flores, 887 F.2d 543, 546 (5th

Cir. 1989).          In his § 1983 complaint, Lira alleged that he was

wrongfully terminated from prison employment.               He fails to argue

the    issue    in    his   brief   on   appeal;    therefore,   the    claim   is

abandoned.       See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993).         In the Eighth Amendment context, this court has held that

the    state    has    no   constitutional    obligation    to   provide    basic

educational or vocational training to prisoners.              Beck v. Lynaugh,

842 F.2d 759, 762 (5th Cir. 1988); Newman v. Alabama, 559 F.2d 283,

292 (5th Cir. 1977).         Although Lira argues that the district court

should have addressed this claim under the Equal Protection and Due

Process Clauses, he has failed to state a claim for relief under

the Fourteenth Amendment.            Lira’s complaint failed to state an

equal protection claim, because he did not allege that he was

treated differently from similarly situated prisoners or that the

defendants interfered with a fundamental right.                  See Hatten v.

Rains, 854 F.2d 687, 690 (5th Cir. 1988); Brennan v. Stewart, 834
F.2d 1248, 1257 (5th Cir. 1988).             Lira also has failed to state a

due process claim relating to his vocational training and its
                              No. 00-40245
                                   -3-

affect on parole eligibility.        See Malchi v. Thaler, 211 F.3d 953,

957   (5th    Cir.   2000)(holding    that    Texas   prisoners   have   no

constitutional expectancy of parole sufficient to support due

process claim); Johnson v. Rodriguez, 110 F.3d 299, 308 (5th Cir.

1997)(holding that Texas prisoners do not have a protected liberty

interest in parole).     Accordingly, the judgment is AFFIRMED.

      The dismissal counts as a strike against Lira for purposes of

28 U.S.C. § 1915.     See Adepegba v. Hammons, 103 F.3d 383, 387 (5th

Cir. 1996).    If Lira accumulates three strikes, he may not proceed

in forma pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is in imminent

danger of serious physical injury.           See § 1915(g).   Lira is cau-

tioned to review any pending appeals to ensure that they do not

raise frivolous issues.

      AFFIRMED; MOTION DENIED; SANCTIONS WARNING ISSUED.